   Case 3:20-cv-00832-E Document 2-2 Filed 04/09/20                  Page 1 of 3 PageID 95



                             UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 Oscar Sanchez, Marcus White, Tesmond                Civil Action No. 3:19-cv-00832
 McDonald, Marcelo Perez, Roger Morrison,
 Keith Baker, Paul Wright, Terry McNickels,
 and Jose Munoz; on their own and on behalf
 of a class of similarly situated persons;

                       Petitioners/Plaintiffs,
        v.

 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity; DALLAS
 COUNTY, TEXAS;

                Respondents/Defendants

 [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR A PRELIMINARY
             INJUNCTION AND WRITS OF HABEAS CORPUS


The Plaintiffs’ Emergency Motion for a Preliminary Injunction is GRANTED:

       1.      The temporary restraining order/writs of habeas corpus of all Medically-Vulnerable

Subclass Members as provided for in this Court’s Order Granting Plaintiffs’ Motion for a

Temporary Restraining Order will continue until a final ruling on the merits of the case.

       2.      Defendants are hereby ordered to release additional Class Members, including

those not considered “Medically-Vulnerable” as defined in Plaintiffs’ Motion for a Temporary

Restraining Order and Preliminary Injunction, as needed to ensure that all remaining persons

incarcerated in the Dallas County Jail are under conditions consistent with CDC and public health

guidance to prevent the spread of COVID-19, including requiring that all persons be able to

maintain six feet or more of space between them.




                                                 1
   Case 3:20-cv-00832-E Document 2-2 Filed 04/09/20                 Page 2 of 3 PageID 96



       3.       Defendants are hereby enjoined from confining more than one person in a cell until

such time as the danger of contagion from COVID-19 recedes sufficiently to lift social distancing

requirements.

       4.       Each Monday, no later than 1 pm. Central Time, Defendants must submit to

Plaintiffs and the Court a list of any persons who are in custody of the Dallas County Jail who

meet any of the following criteria, along with proof of judicially-recorded findings by clear and

convincing evidence that the individual poses such a serious risk of flight or danger to others that

no other conditions can mitigate:

   •   Have lung disease, including asthma, chronic obstructive pulmonary disease (e.g.
       bronchitis or emphysema), or other chronic conditions associated with impaired lung
       function;

   •   Have heart disease, such as congenital heart disease, congestive heart failure and coronary
       artery disease;

   •   Have chronic liver or kidney disease (including hepatitis and dialysis patients);

   •   Have diabetes or other endocrine disorders;

   •   Have epilepsy;

   •   Have hypertension;

   •   Have a compromised immune system (such as from cancer, HIV, receipt of an organ or
       bone marrow transplant, as a side effect of medication, or other autoimmune disease);

   •   Have blood disorders (including sickle cell disease);

   •   Have inherited metabolic disorders;

   •   Have a history of stroke;

   •   Have a developmental disability;

   •   Are now or have been pregnant within the last two weeks;

   •   Are 50 years of age or older; and/or



                                                 2
   Case 3:20-cv-00832-E Document 2-2 Filed 04/09/20                   Page 3 of 3 PageID 97



   •   Have any other condition identified either now or in the future as being a particular risk for
       severe illness and/or death caused by COVID-19.

       5.      Defendants are hereby ordered, for the pendency of this case, to adhere to the plan

submitted by a qualified public health expert agreed upon by the parties pursuant to Fed. R. Evid.

706 pursuant to this Court’s Order Granting Plaintiffs’ Motion for a Temporary Restraining Order,

including following:

            a. Specific mitigation efforts, in line with CDC guidelines, to prevent, to the degree
               possible, contraction of COVID-19 by all Class Members not immediately
               released;

            b. A housing and/or public support plan for any released Class or Subclass Members
               whose testing confirms infection with COVID-19 and who do not readily have a
               place to self-isolate for the CDC-recommended period of time (currently 14 days).

            c. An evaluation of whether the release of the Subclass Members permits adequate
               social distancing and whether other categories of prisoners must be released to
               provide for compliance with CDC guidelines.

       6.      For the reasons explained in the attached opinion, the Court finds that the

preliminary injunctive relief requested by Plaintiffs is narrowly drawn, extends no further than

necessary to correct the harm this Court finds requires preliminary relief, and is the least intrusive

means necessary to correct the harm. Further, this Court has reached its conclusion after giving

substantial weight to any possible adverse impact on public safety and the operation of the criminal

legal system that could possibly be caused by preliminary relief.

       DONE AND ORDERED this ____ day of April 2020.




                                                              United States District Judge
Copies furnished to: All Counsel of Record




                                                  3
